Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 1 of
                                        11


                              Exhibit "S"




COVID-19 RESPONSE SUMMARY
Johnny R. Stephens, Pharm.D.
Senior Vice President and Chief Operating Officer
     Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 2 of
                                             11




MISSION
Oklahoma State University
Building on its land-grant heritage, Oklahoma State University
promotes learning, advances knowledge, enriches lives, and
stimulates economic development through teaching, research,
extension, outreach and creative activities.


OSU Medicine
Oklahoma State University Medicine educates and trains
osteopathic physicians, research scientists, and other health care
professionals with an emphasis on serving rural and underserved
Oklahoma.
                                                                                            2
              Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 3 of
                                                      11




  OSU MEDICINE: OVERVIEW
                                                                    Education Provider
                           College of
                          Osteopathic                               • Over 1,000 medical and professional
                           Medicine                                   students
        Outpatient
        Clinics and
                                             School of
                                            Biomedical
                                                                    • Osteopathic medicine, master’s,
       Telemedicine                          Sciences                 doctorate and certificate academic
                                                                    Residency Programs
                                                                      programs
                                                                    • 9 residency training sites across
                                                                      the state
                                                                    • 340+ residents training under OSU
OSU Medical                                           School of
  Center                                            Allied Health     Medicine’s purview
                                                                    Health Care Delivery System
                                                                    • OSU Medical Center
                                                                    • 28 outpatient clinics
                                             School of
                                                                    • Telemedicine network
         Residency
         Programs                           Health Care
                                           Administration           Research Enterprise
                           School of
                           Forensic                                 • Clinical research
                           Sciences
                                                                    • Biomedical research
                                                                    • Public health research
                                                                                                        3
      Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 4 of
                                              11




 OSU MEDICINE RESPONDS TO COVID-19
• Statewide Leadership. Dr. Kayse Shrum, President of OSU Center
  for Health Sciences, joins Governor Stitt’s COVID-19 Solutions Task
  Force.
• Testing Capacity. OSU Medicine expands the state’s COVID-19
  testing capacity on March 30 th, by 45x (350 to 16,000 tests).
• Knowledge Sharing. OSU Medicine launches COVID-19 ECHO
  service line on March 20th. Sessions are held 3 times each week at
  no cost to the participant.
• Primary Care Capacity. OSU Medicine launches telemedicine
  network to support providers overwhelmed by COVID-19 patients.
• Treatment Expertise. OSU Medicine proposes that OSU Medical
  Center be designated as a COVID-19 hospital.
                                                                                             4
  Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 5 of
                                          11




LEADING IN TIMES OF CRISIS




         DR. KAYSE SHRUM
         Statewide testing, PPE procurement, provider
         readiness, modeling, surge planning, crisis care
         standards documentation, etc.
                                                                                         5
    Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 6 of
                                            11




COVID-19 TESTING CHALLENGES
1. Imposed Testing Limitations. From January – mid March,
   CDC was the only entity that initially could confirm COVID-
   19 infections.
2. Faulty Testing Kits. Publicly available test kits had faulty
   reagents, creating a nationwide shortage of test kits.
3. Shortage of Lab Testing Materials. In early March, the
   Food and Drug Administration issues Emergency Use
   Authorization to allow certified laboratories to develop
   diagnostic tests for COVID-19, resulting in an avalanche of
   commercial and university laboratories launching COVID-19
   testing labs. National and global demand creates supply
   chain pressure on testing kits and reagents.
                                                                                           6
          Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 7 of
                                                  11




TIMELINE TO DEVELOP OSU’S TESTING CAPABILITY
OSU Medicine
reaches out to                            Test kits and
OSU’s Oklahoma                            reagents arrive in
Animal Disease                            Stillwater. OSU
Diagnostic           March 22             receives Clinical      March 27                                 March 30
Laboratory                                Laboratory
(OADDL) to solicit                                                                  Sample test results
                                          Improvement
OADDL’s support                                                                     are validated with
                                          Amendments
and collaboration                                                                   100% accuracy
                                          (CLIA) certification




                     OSU Medicine and                            OSU Medicine                             OSU Medicine
                     OADDL orders 3                              and OADDL begin                          and OADDL begin
                     extra Thermo                                running                                  accepting COVID-
March 20             Fisher Scientific
                     Polymerase Chain
                                          March 26               validation tests
                                                                 with samples to
                                                                                     March 29             19 pathogen
                                                                                                          samples from
                     Reaction (PCR)                              confirm accuracy                         Oklahoma State
                     Systems to                                  of test results                          Department of
                     supplement their                                                                     Health and
                     inventory of 5                                                                       private providers
                     machines. Also
                     orders 10,000 test
                     kits and reagents
                                                                                                                        7
       Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 8 of
                                               11




HOW COVID-19 TESTING WORKS

      1                         2                          3                          4


Samples are               Medical courier            Sample is mixed           If the virus exist,
collected by a            picks up sample            with chemical             the copies made
provider from the         and delivers               reagents to               by the machine
nose or throat of         samples to OSU             isolate the RNA           will amplify its
patient using a           Diagnostic                 and put in a PCR          presence.
swab. Provider            Laboratory in              machine to
calls OSU                 Stillwater.                duplicate the
Diagnostic                                           genetic material
Laboratory to                                        of the virus.
schedule pick up.


                                                                                                     8
  Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 9 of
                                          11




IMPACT OF OSU’S TESTING CAPACITY




    3
                         Significant ways OSU
                         Medicine has helped address
                         the COVID-19 testing shortage
                         in Oklahoma

      Expanded                        Increased                       Quicker
       scope of                         testing                     turnaround
        testing                         locales                       time for
        criteria                      statewide                        results

                                                                                         9
  Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 10 of
                                          11




EXPANDING CARE CAPACITY & EXPERTISE




     COVID-19
                                                                                          10
  Case 4:18-cv-00298-CVE-JFJ Document 166-19 Filed in USDC ND/OK on 04/09/20 Page 11 of
                                          11




OSUMC: POTENTIAL SPECIAL DESIGNATION




  Proposed COVID-19 Designated Hospital
  •   Operational efficiency and scalability
  •   Centralize resources
  •   Develop medical expertise
  •   Mitigate cross-contamination and infection control
                                                                                          11
